DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hamada discloses a machining error calculation apparatus comprising a tool center displacement amount calculation part for calculating a displacement amount of a rotation center of the rotation tool according to the cutting resistance force in the rotation tool, in the case that the cutting resistance force generated in the rotation tool during said interrupted cutting is varied; a relative tool-edge position calculation part for calculating a relative tool-edge position of the cutting-edge portion with respect to the rotation center of the rotation tool; an absolute tool-edge position calculation part for calculating an absolute tool-edge position of the cutting-edge portion with respect to the workpiece, based on the displacement amount of the rotation center of the rotation tool and the relative tool-edge position; a machined shape calculation part for calculating the machined shape of the workpiece through transferring the absolute tool-edge position on the workpiece; and a machining error calculation unit for calculating a machining error of the workpiece based on a difference between the machined shape of the workpiece and an objective shape of the workpiece.
The prior art of record fails to teach or fairly suggest “a state-quantity-estimation-data calculation unit configured to calculate state quantity estimation data from a simulation model including a device dynamic characteristic model indicating a dynamic characteristic of the tool and a workpiece model indicating a target shape of the workpiece; and a machining-state calculation unit configured to calculate, based on the state quantity data and the state quantity estimation data, machining state data indicating a machining state of the workpiece”, as recited in claim 1 and similarly recited in claims 9 and 12, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/27/22